Title: To James Madison from James Monroe, 25 August 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir,
                    Washington Augt. 25, 1822.
                
                I enclose you a copy of a report of the Committee of the Senate on the nominations respecting which a difference of opinion took place between that body & me, in the manner shewn by its votes in the sequel of the document.
                The Senate confirmed the nominations in the rank, that is, the grades to which each officer was designated, but rejected the dates from which it was proposed that their ranks should commence. It is understood that by admitting the confirmation, & dating each commission from the day it was confirmed, the rank of neither of the officers will be affected relatively, either as to each other, or to any other officer in the army. The question therefore on which I have to decide is whether I will accept the confirmation, under the circumstances, in a spirit of conciliation, or reject it, on the principle that the Senate is bound to take the whole in the form in which it is submitted. It will be very gratifying to me to have your sentiments on the subject. You may recollect whether any circumstance of this kind ever took place before.
                I send you also a copy of a letter from Mr. Taylor from Mexico, giving interesting details of events there, the result of which has been to place Iturbide in the supreme direction of affairs. The prospect is discouraging for the present, but I have no doubt that he will find it necessary to change his course, & relinquish all pretention to hereditary power, or be finally driven from it, & perhaps from the country. I will thank you after perusing to return to me this latter paper, retaining a copy if you think it worth the notice.
                You will have seen the proclamation arranging the difference with England as to Colonial trade, founded on the act of Parliament. Congress may reciprocate the duties if it should be thought advisable. Thus two important objects, the trade with France, and that with England are adjusted on conditions which will I trust be advantageous & satisfactory to our country.
                Mrs. Gouverneur has added a son to our family, & both mother and child are doing well. The whole family desire their best regards to be presented to you & Mrs. Madison.
            